Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claims 1-7, 9-17 and 19-20 received on 9/4/2020 have been examined, of which claims 1 and 11 are independent.

Claim Objections
Claims 8 and 18 are not included in the original claim listing. Thus, claims 9-17 and 19-20 are mis-numbered. For the purpose of examination, the examiner refers to the claim numbers 9-17 and 19-20 as filed and assumes 8 and 18 as cancelled. 
  
Claims 14-15 are 19 are objected to because of the following informalities:  
Claims 14-15 and 19 are directed to the UE of claim 1. However, claim 11 is directed to UE and claim 1 is directed to method claim. For purpose of examination, the examiner assumes that claims 14-15 and 19 are dependent on the UE of claim 11. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-17, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
 
Claims 1 and 11 recite in determining limitation “the minimum applicable scheduling offset value for the active BWP”, which has lack of antecedent basis. Claims 2-7, 9-10, 12-17, 19-20 are rejected based on dependency. 
 
Claims 4 and 14 recited “the RRC-configured minimum applicable scheduling offset values”, which is preceded by “one or more RRC-configured minimum applicable scheduling offset values”. For proper antecedent basis in claim and clarity, the examiner suggests to amend the limitation as “the one or more RRC-configured minimum applicable scheduling offset values”. 
 
Claims 6 and 16 recite the UE receiving second indicator before applying determined offset value, and ignoring the second indicator. However, the meets and bounds of what is indicated by the second indicator that UE needs to ignore, is unclear. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 5, 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (R1-1907295: Cross-slot scheduling power saving techniques) in view of Bagheri et al. (WO 2021028892, supported by provisional 62887598) 

 Regarding claim 1, Qualcomm teaches a method (section 1-2: cross-slot scheduling scheme for UE power saving) comprising: 
receiving a radio resource control (RRC) configuration by a user equipment (UE) from a base station in a mobile communication network (page 3, para after proposal 1: a list of values configured through RRC), wherein the RRC configuration comprises one or more RRC-configured minimum applicable scheduling offset values for cross-slot scheduling (page 3, para after proposal 1: to adapt the minimum applicable value of K0 (or K2) for active DL (or UL) BWP, alt 3 is indication of the minimum applicable value, where L1 signaling indicates the selection of value within a list of values configured through RRC; if there are only two configured values to select from, only one bit is needed for L1 signaling; page 2, agreements – including signaling being alt 2 – L2 type and candidate indication being alt 3- indication of minimum applicable values; here, K0/K2 are minimum slot interval between PDCCH and DL/UL data as described in the instant application background); 
the UE receives the DCI over a physical downlink control channel (PDCCH) (page 4 para 4 and proposal 5: L1 based signaling can be further specified and using the PDCCH based power saving channel is preferred; PDCCH-based power saving channel monitored during active time can be considered for indication of the selection of the minimum scheduling offset), wherein the DCI comprises a minimum applicable scheduling offset indicator for an active bandwidth part (BWP) (page 3 proposal 1 and para after: for an active DL (or UL) BWP, a UE can be indicated via L1-based signaling from gNB to adapt the minimum applicable values of K0, K2; L1-based signaling would indicate selection of a value within a list of values configured through RRC); and 
determining the minimum applicable scheduling offset value for the active BWP based on a joint determination from the one or more RRC-configured minimum applicable scheduling offset values and the minimum applicable scheduling offset indicator (page 3, para after proposal 1: indication method to adapt the minimum applicable value of K0 (or K2) for an active DL (or UL) BWP is preferred to be L1 based signaling, L1-based signaling would indicate selection of a value within a list of values configured through RRC, if there are only two configured values to select from, only one bit is needed for L1 signaling, which can represent 0 or 1 as a literal values).

Qualcomm teaches the cross-slot scheduling scheme for UE power saving for active DL/UL BWP, using joint indication from L1 signaling and RRC configured value. Qualcomm teaches the PDCCH based L1-signaling that indicates K0/K2 value selection. The reference is silent regarding UE decoding the DCI from PDCCH. Bagheri is directed to method and apparatus are provided for managing a minimum scheduling offset for one or more bandwidth parts. 

Bagheri further teaches decoding downlink control information (DCI) provided from the base station when the UE receives the DCI over a physical downlink control channel (PDCCH) (page 6, lines 17-23: the UE can extend the micro-sleep duration if the UE knows that the physical downlink shared channel (PDSCH) corresponding to a physical downlink control channel (PDCCH) (containing scheduling downlink control information (DCI)) will not start before finishing decoding of the PDCCH via avoiding unnecessary buffering of orthogonal frequency division multiplexing (OFDM) symbols (such as for potential PDSCH) after PDCCH is received but before PDCCH is decoded). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cross-slot scheduling of active BWP as taught by Qualcomm with UE decoding DCI from PDCCH for cross-slot scheduling as taught by Bagheri for the benefit of enabling UE to extend low power state as taught by Bagheri in page 6 lines 14-23.

Regarding claim 11, Qualcomm teaches a User Equipment (UE) (section 1-2: cross-slot scheduling scheme for UE power saving): 
that receives a radio resource control (RRC) configuration from a base station in a mobile communication network (page 3, para after proposal 1: a list of values configured through RRC), wherein the RRC configuration comprises one or more RRC-configured minimum applicable scheduling offset values for cross-slot scheduling (page 3, para after proposal 1: to adapt the minimum applicable value of K0 (or K2) for active DL (or UL) BWP, alt 3 is indication of the minimum applicable value, where L1 signaling indicates the selection of value within a list of values configured through RRC; if there are only two configured values to select from, only one bit is needed for L1 signaling; page 2, agreements – including signaling being alt 2 – L2 type and candidate indication being alt 3- indication of minimum applicable values; here, K0/K2 are minimum slot interval between PDCCH and DL/UL data as described in the instant application background); 
the UE receives the DCI over a physical downlink control channel (PDCCH) (page 4 para 4 and proposal 5: L1 based signaling can be further specified and using the PDCCH based power saving channel is preferred; PDCCH-based power saving channel monitored during active time can be considered for indication of the selection of the minimum scheduling offset), wherein the DCI comprises a minimum applicable scheduling offset indicator for an active bandwidth part (BWP) (page 3 proposal 1 and para after: for an active DL (or UL) BWP, a UE can be indicated via L1-based signaling from gNB to adapt the minimum applicable values of K0, K2; L1-based signaling would indicate selection of a value within a list of values configured through RRC); and 
determines the minimum applicable scheduling offset value for the active BWP based on a joint determination from the one or more RRC-configured minimum applicable scheduling offset values and the minimum applicable scheduling offset indicator (page 3, para after proposal 1: indication method to adapt the minimum applicable value of K0 (or K2) for an active DL (or UL) BWP is preferred to be L1 based signaling, L1-based signaling would indicate selection of a value within a list of values configured through RRC, if there are only two configured values to select from, only one bit is needed for L1 signaling, which can represent 0 or 1 as a literal values).

Qualcomm teaches the cross-slot scheduling scheme for UE power saving for active DL/UL BWP, using joint indication from L1 signaling and RRC configured value. Qualcomm teaches the PDCCH based L1-signaling that indicates K0/K2 value selection. The reference is silent regarding UE decoding the DCI from PDCCH, and the components of the UE. Bagheri is directed to method and apparatus are provided for managing a minimum scheduling offset for one or more bandwidth parts. 

Bagheri further teaches UE (page 54 lines 3-4: apparatus 700 as wireless communication device 110, fig 7) comprising a receiver (page 54 lines 2-15: transceiver 750 including receiver) and a scheduling handler (page 55 lines 1-15: the controller 720 may be any controller or processor device or devices capable of operating an apparatus and implementing the disclosed embodiments); a decoder that decodes downlink control information (DCI) provided from the base station when the UE receives the DCI over a physical downlink control channel (PDCCH) (page 6, lines 17-23: the UE can extend the micro-sleep duration if the UE knows that the physical downlink shared channel (PDSCH) corresponding to a physical downlink control channel (PDCCH) (containing scheduling downlink control information (DCI)) will not start before finishing decoding of the PDCCH via avoiding unnecessary buffering of orthogonal frequency division multiplexing (OFDM) symbols (such as for potential PDSCH) after PDCCH is received but before PDCCH is decoded). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cross-slot scheduling of active BWP as taught by Qualcomm with UE decoding DCI from PDCCH for cross-slot scheduling as taught by Bagheri for the benefit of enabling UE to extend low power state as taught by Bagheri in page 6 lines 14-23.

 Regarding claim 2 and 12, Qualcomm further teaches wherein each minimum applicable scheduling offset value is represented by a number of slots between a scheduling slot and a scheduled slot for downlink cross-slot scheduling (page 2 agreements: for an active DL and an active UL BWP, a UE can be indicated via signaling from gNB to adapt minimum applicable value of K0, K2; K0 is for active DL BWP and K2 is for active UL BWP; page 3, para 7), or by a number of slots between a scheduling slot and a scheduled slot for uplink cross-slot scheduling (page 2 agreements: for an active DL and an active UL BWP, a UE can be indicated via signaling from gNB to adapt minimum applicable value of K0, K2; K0 is for active DL BWP and K2 is for active UL BWP; page 3, para 7).

Further, Bagheri also defines wherein each minimum applicable scheduling offset value is represented by a number of slots between a scheduling slot and a scheduled slot for downlink cross-slot scheduling (K0 is the time gap between PDCCH and PDSCH in unit of slots (i.e., K0=0 implies same-slot scheduling, and K0>0 implies cross-slot scheduling)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cross-slot scheduling of active BWP as taught by Qualcomm with UE decoding DCI from PDCCH for cross-slot scheduling as taught by Bagheri for the benefit of enabling UE to extend low power state as taught by Bagheri in page 6 lines 14-23.

 Regarding claim 3 and 13, Qualcomm further teaches wherein the minimum applicable scheduling offset value is equal to a first RRC-configured value if the indicator is set to “0”, and equal to a second RRC-configured value if the indicator is set to “1” (page 3, para after proposal 1: L1-based signaling would indicate selection of a value within a list of values configured through RRC, if there are only two configured values to select from, only one bit is needed for L1 signaling, which can represent 0 or 1 as a literal values).

 Regarding claim 5 and 15, Qualcomm fails to teach, but Bagheri teaches UE (page 54 lines 3-4: apparatus 700 as wireless communication device 110, fig 7) comprising a transmitter (page 54 lines 2-15: transceiver 750 including transmitter); transmitting UE assistance information to the base station, wherein the UE assistance information comprises a set of UE-preferred minimum applicable scheduling offset values for different numerologies (page 6 lines 27-30: the minimum K0 value can be decided by the network based on some UE feedback/assistance (such as UE capability signaling) as power saving is highly related to UE implementation, and may be different for different subcarrier spacings (SCS)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cross-slot scheduling of active BWP as taught by Qualcomm with UE decoding DCI from PDCCH for cross-slot scheduling as taught by Bagheri for the benefit of enabling UE to extend low power state as taught by Bagheri in page 6 lines 14-23.

Claims 4, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (R1-1907295: Cross-slot scheduling power saving techniques) in view of Bagheri et al. (WO 2021028892, supported by provisional 62887598) in further view of Gou et al. (US 20220029752)

Regarding claim 4 and 14, Qualcomm and Bagheri teaches the limitations of the parent claims. 

Further, Qualcomm teaches the RRC-configured minimum applicable scheduling offset values are subject to a range from 0 to 16 (page 2 agreements and page 3, para 4-5) describes RRC configured list of values for K0/K2 and K0/K2 being indicated as subset of TDRA table entries, and TDRA table having 16 entry). 

Further Bagheri also teaches (in page 9, lines 1-4) that a TDRA table (containing up to 16 TDRA patterns) per BWP is configured by RRC signaling, and scheduling DCI indicates which entry of the TDRA table is applicable to the scheduled PDSCH. The references are silent regarding the 16 entries corresponding to the numerology. Gou is directed to a codebook determination method, where a UE determines, based on a timing of being awakened, a timing at which physical downlink shared channel (PDSCH) data is receivable by the UE (abstract). The reference also similarly considers K0 in Para 9 as k0 satisfies that in response to the end of DCI which is used for scheduling PDSCH and received by the UE being in slot n, the PDSCH corresponding to the DCI is transmitted in slot n+k0.

Gou further teaches wherein the minimum applicable scheduling offset values are subject to a range from 0 to 16 for different numerology (para 83-90 describe the K0 value set being determined from the subset of values 0 to 16 based on different subcarrier spacing (numerology)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cross-slot scheduling of active BWP as taught by Qualcomm and Bagheri with K0 value selection based on subcarrier spacing as taught by Gou for the benefit of reducing codebook overhead based on determination of timing at which PDSCH data is receivable as taught by Gou in Para 44.

Claims 6, 9-10, 16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (R1-1907295: Cross-slot scheduling power saving techniques) in view of Bagheri et al. (WO 2021028892, supported by provisional 62887598) in further view of Adjakple et al. (WO 2020068253)

Regarding claim 6 and 16, Qualcomm and Bagheri teaches the limitations of the parent claims. Qualcomm and Bagheri also discuss the concept of micro-sleep mode of UE in the gap between PDCCH and PDSCH. Adjakple is directed to power saving mechanisms in NR. 

Adjakple further teaches wherein the UE receives a second DCI having a second indicator before the UE applies the determined offset value, and wherein the UE ignores the second indicator (Para 145: UE may ignore the resource allocation fields in the activation DCI when it identifies the bwp-ID as that of a micro-sleep BWP. The concept is shown in FIG. 7A where the UE monitors PDCCH on BWPw and may receive activation DCI for BWPMS.IH with K0=0. So, the UE may start micro sleep in the same slot, e.g., switches to BWPMS.IH and stays there until its BWPInactivityTimer expires. On expiration, the UE may switch to BWPD). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cross-slot scheduling of active BWP as taught by Qualcomm and Bagheri with UE ignoring the signaling due to micro-sleep power save mode as taught by Adjakple for the benefit of rapidly adapting PDCCH monitoring to traffic conditions to enable efficient micro-sleep as taught by Adjakple in Para 114.

Regarding claim 9 and 19, Qualcomm and Bagheri teaches the limitations of the parent claims.

Qualcomm further teaches determining the minimum applicable scheduling offset value for the active BWP upon detecting an active BWP change (page 4 para 3: the minimum scheduling offset selected for use can be updated by BWP switch trigger).

Adjakple further teaches determining the minimum applicable scheduling offset value for the active BWP upon detecting an active BWP change due to timeout (in FIG. 7A where the UE monitors PDCCH on BWPw and may receive activation DCI for BWPMS.IH with K0=0. So, the UE may start micro sleep in the same slot, e.g., switches to BWPMS.IH and stays there until its BWPInactivityTimer expires. On expiration, the UE may switch to BWPD). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cross-slot scheduling of active BWP as taught by Qualcomm and Bagheri with UE ignoring the signaling due to micro-sleep power save mode as taught by Adjakple for the benefit of rapidly adapting PDCCH monitoring to traffic conditions to enable efficient micro-sleep as taught by Adjakple in Para 114. 

 Regarding claim 10 and 20, Qualcomm further teaches wherein the minimum applicable scheduling offset value is determined to be equal to a first RRC-configured minimum applicable scheduling offset value (page 4 para 1-3: an initial minimum scheduling offset is designated as one of the configured minimum scheduling offset for BWP and when the BWP becomes active, the initial minimum scheduling offset is implicitly applied).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Qualcomm (R1-1907295: Cross-slot scheduling power saving techniques) in view of Bagheri et al. (WO 2021028892, supported by provisional 62887598) in further view of Zhang et al. (US 20220140943)

 Regarding claim 7 and 17, Qualcomm and Bagheri teaches the limitations of the parent claims. Zhang is also directed to improve resource utilization and reduce power consumption of a terminal device (abstract). 

Zhang further teaches wherein the UE applies the minimum applicable scheduling offset value only when a scheduled transport block (TB) is correctly decoded (Para 71: if the K0 available value set configured by the base station for the terminal device includes both a case in which K0=0 and a case in which K0>0, before decoding the PDCCH, the terminal device does not know whether current scheduling is intra-slot scheduling or cross-slot scheduling, only after the terminal device successfully decodes the PDCCH and obtains K0 from the DCI, the terminal device can know a slot in which the currently scheduled PDSCH is located). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine cross-slot scheduling of active BWP as taught by Qualcomm and Bagheri with UE determining scheduling offset only after successfully decoding the information as taught by Zhang for the benefit of improving resource utilization and reducing power consumption of a terminal device as taught by Zhang in abstract. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        9/4/2022